Title: Antoine Marie Cerisier to John Adams: A Translation, 27 July 1782
From: Cerisier, Antoine Marie
To: Adams, John



Amsterdam, 27 July 1782
Sir

May I please have the honor of responding tomorrow to your affable invitation to visit you at The Hague? I sense that I need to converse with you; it is from this deep well that I will seek to refresh my parched ideas. If I do not arrive at The Hague tomorrow, it certainly will be Saturday of next week. Since no one knows me at this residence, I would be delighted to hear their conversations, but alas, I cannot be absent from the enslavement of the Gazette for very long. I hope that my body will profit from it as much as my spirit because according to the doctors, my fairly poor health would benefit from a little change in the air.

I have the honor to be, with the same devotion and veneration that your excellency has shown to me, your very humble and very obedient servant
A M. Cerisier

